Citation Nr: 0628911	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to October 
1967, with service in Vietnam from September 1966 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records include a finding of 
"exaggerated mourning reaction with depression."  Post-
service records show findings of anxiety, as secondary to 
alcohol use, situational depression due to chronic pain, 
severe emotional pressures, and chronic anxiety and neurosis.  
The veteran has also been assessed with "probable PTSD" and 
PTSD with other psychiatric diagnoses.  Based on the multiple 
psychiatric diagnoses, a VA examination is needed to 
determine whether the veteran has PTSD or any other 
psychiatric disorder related to service.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should provide an opinion as to whether 
the veteran currently has PTSD and whether 
the stressor identified by the veteran 
(the death of the Staff Sergeant) is the 
cause of his PTSD.  If the veteran does 
not have PTSD, the examiner should provide 
an opinion as to whether any other 
psychiatric diagnosis is related to 
service, particularly the April 1967 
finding of exaggerated mourning reaction 
with depression.  A complete rationale for 
each opinion expressed must be provided.  
The claims file must be made available to 
the examiner in conjunction with the 
examination.  

2.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is not granted, the RO should issue 
a supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



